DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/1/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 10/25/2021 has been considered. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 112
4,	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1,  7 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the hydrolysed protein is an ingredient in a hair treatment formulation comprising urea and sodium sulphite” and claim 7 recites a hair treatment formulation comprising the bunte salt of claim 1 and it is not clear if the formulation is the same as the one recited in claim 1 or if it is a different formulation. The Examiner suggests amending claim 7 as an independent claim directed to the hair treatment formulation. The dependent claims do not cure the deficiency claim 7. 
	Claim 1 recites molecular weight (weight average) and the parenthesis renders the claim indefinite because it is not clear if this is a limitation that is part of the claim. It is suggested to recite “hydrolysed protein having a average molecular weight in a range of 100-550 Daltons”. The dependent claims do not cure the deficiency of claim 1. 

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 13 and 16--22 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. (US 2017/0143611) in view of Cardamone et al. (US 2014/0044664) and Jones et al. (US Patent 5, 679, 819). 
Hippe et al. (US 2017/0143611) (hereinafter Hippe et al.) disclose the compound of formula IIIa which is the Bunte salt of the amine acid cysteine (para 0173, 0192 0246  .001 to 5 wt % (para 0279). This is an overlapping range.  Oligopeptides are taught which are 2-20 amino acids. Hippe et al. disclose varying amino acids and obtaining overlapping molecular weights (para 0253-0254) and that the molecular weight of the compound used can vary depending on the type of amino acids. Since overlapping molecular weights are disclosed then there would be overlapping average range of amino acids. With regards to new claims 13 reciting  “wherein the formulation also strengthens hair”, this  limitations does not impart additional structure to the claimed composition.  Intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. The new limitations in claim 1 which recite “wherein the hydrolysed protein is an ingredient in hair care treatment 
The hair care compositions of Hippe disclose inclusion of nonionic and/or anionic surfactants in amounts of 0.1-30 wt % and specifically nonionic surfactants from .01-10 % by weight  (paras 0043-0099). The composition includes silicon oils (para 0114) where the oils are from .01-98 % (para 0116). The pH disclosed overlaps with the instant claims and may contain an acid  (paras 0016, 0029, 0281 and 0293)
Schwan et al. (US Patent  5, 424, 062)  disclose compositions (formulations) to provide a permanent shaping which does not leave hair with unpleasant odor and is safe for hair, the hair shaping agent consists essentially of an aqueous composition (formulation) containing from 0.1-30 % by weight of at least one bunte-salt and from 0.5-30 % of at least one sulfite (abstract). The sulfite can be sodium sulfite.  Swelling and penetrating material such as urea can be added from about 2-30 %. 
Hippe et al. and Schwan et al. do not disclose bunte salt of cystine. Cardamone et al. (US 2014/0044664) disclose commercialized hydrolyzed keratin products that contain cystine content of about 4 % of which the highest proportion is present as S-sulfo cysteine or Bunte salt (para 0038). Cardamone et al. disclose it is assumed that hair keratin can reform disulfide bonds in damaged hair and directly affect hair properties. In theory, on exposure to reducing conditions such as thioglycollate in perming, the reactive S-Sulfo groups are converted to cysteine (--SH) which are then 
Jones et al. (US Patent 5, 679, 819) (hereinafter Jones et al.) disclose certain high molecular weight soluble keratin polypeptides can be considered to be polyfunctional in terms of thiol groups: such polypeptides are potentially capable of producing multiple disulphide bonding to hair and a consequent strengthening effect. However, such behavior is largely restricted to the surface of the cuticle due to lack of penetration into the fibres. Conversely low molecular weight hydrolysed keratin may be capable of penetration through the cuticle into the cortex, but even with high cystine content will no longer be multifunctional or capable of a strengthening effect. For example, a keratin hydrolysate with a 5% cystine content and an average molecular weight of 100,000 Daltons will have, on average, approximately twenty 1/2 cystine residues per polypeptide molecule, whereas for the same keratin protein with an average molecular weight of 1000 Daltons only 20% of the polypeptides will have even one 1/2 cystine residue (col. 1, lines 23-line 54). 
Jones et al. further disclose it will be apparent from the foregoing that a conditioning agent for keratin substrates which is capable of penetrating into the fibres and, at the same time, is capable of producing multi-disulphide links to the keratin through a polymeric chain would offer advantages over existing treatments for strengthening and conditioning the keratin fibres, in addition to any surface conditioning benefits. The cystine component is preferably cystine itself, but may be a derivatives of cystine in which one of the amino groups or one or both of the carboxyl groups have 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include cystine bunte salt residues in the formulations containing peptides  of Hippe et al. because cystine bunte salts contain s sulfo groups which are capable of crosslinking with keratin substrates and is capable of penetrating, strengthening and conditioning the fibers.
	
6.	Claims  1, 7 and 13 and 16--22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwan et al. (US Patent  5, 424, 062)  in view of  Hippe et al. (US 2017/0143611) in view of Cardamone et al. (US 2014/0044664) and Jones et al. (US Patent 5, 679, 819). 
Schwan et al. (US Patent  5, 424, 062)  disclose compositions (formulations) to provide a permanent shaping which does not leave hair with unpleasant odor and is safe for hair, the hair shaping agent consists essentially of an aqueous composition (formulation) containing from 0.1-30 % by weight of at least one bunte-salt and from 0.5-30 % of at least one sulfite (abstract). The sulfite can be sodium sulfite.  Swelling and penetrating material such as urea can be added from about 2-30 %. 
	Schwan et al. does not disclose the bunte salt of cystine. 
Cardamone et al. (US 2014/0044664) disclose commercialized hydrolyzed keratin products that contain cystine content of about 4 % of which the highest 
Schwan et al. and Cardamone do not disclose the average molecular weight of the bunte salt of cystine. 
Hippe et al. disclose the compound of formula IIIa which is the Bunte salt of the amine acid cysteine (para 0173, 0192 0246  and 0247). The compound of formula IIIa leads to reduction in hair damage (para 0249). The molecular weight is taught to be 800 Daltons (para 0253-0258 and 0266-Bunte salt 800 Daltons). With regards to claim 2, the method in which the amino acid is formed (i.e., hydrolyzed protein)  is given little patentable weight to the composition as it does not impart additional structure. The compound of Formula III is present in a range from .001 to 5 wt % (para 0279). This is an overlapping range. Oligopeptides are taught which are 2-20 amino acids. Hippe et al. disclose varying amino acids and obtaining overlapping molecular weights (para 0253-0254) and that the molecular weight of the compound used can vary depending on the type of amino acids. Since overlapping molecular weights are disclosed then there would be overlapping average range of amino acids. With regards to new claims 13 that states “wherein the formulation also strengthens hair”,  is regarded as intended use of the composition and does not impart additional structure and is given little patentable .  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The hair care compositions of Hippe disclose inclusion of nonionic and/or anionic surfactants in amounts of 0.1-30 wt % and specifically nonionic surfactants from .01-10 % by weight  (paras 0043-0099). The composition includes silicon oils (para 0114) where the oils are from .01-98 % (para 0116). The pH disclosed overlaps with the instant claims and may contain an acid  (paras 0016, 0029, 0281 and 0293)
Jones et al. (US Patent 5, 679, 819) (hereinafter Jones et al.) disclose certain high molecular weight soluble keratin polypeptides can be considered to be polyfunctional in terms of thiol groups: such polypeptides are potentially capable of producing multiple disulphide bonding to hair and a consequent strengthening effect. However, such behavior is largely restricted to the surface of the cuticle due to lack of penetration into the fibres. Conversely low molecular weight hydrolysed keratin may be capable of penetration through the cuticle into the cortex, but even with high cystine content will no longer be multifunctional or capable of a strengthening effect. For example, a keratin hydrolysate with a 5% cystine content and an average molecular weight of 100,000 Daltons will have, on average, approximately twenty 1/2 cystine residues per polypeptide molecule, whereas for the same keratin protein with an 
Jones et al. further disclose it will be apparent from the foregoing that a conditioning agent for keratin substrates which is capable of penetrating into the fibres and, at the same time, is capable of producing multi-disulphide links to the keratin through a polymeric chain would offer advantages over existing treatments for strengthening and conditioning the keratin fibres, in addition to any surface conditioning benefits. The cystine component is preferably cystine itself, but may be a derivatives of cystine in which one of the amino groups or one or both of the carboxyl groups have been chemically modified. In the copolymer the cystine may also be in the reduced form as cysteine, or as the Bunte salt (col. 1, lines 55-61). Jones et al. disclose optimizing the average molecular weight such that the conditioning agent is capable of penetrating into the fibers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include cystine bunte salt residues as the bunte salt in the formulations of Schwan et al. because cystine bunte salts contain s sulfo groups which are capable of crosslinking with keratin substrates and is capable of penetrating, strengthening and conditioning the fibers.

RESPONSE TO ARGUMENTS 
7,	Applicants’ arguments are moot in view of the new ground of rejection as necessitated by amendment. 



CORRESPONDENCE
8           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615